DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art of record fails to disclose or reasonably suggest, a signal processor that includes: 
a first communication port, being a bus architecture, wherein a host controller selectively performs multicasting communication or unicasting communication with the infrared temperature sensor through the first communication port; and 
a second communication port, cascading a plurality of the infrared temperature sensors to the host controller to enable the plurality of the infrared temperature sensors to receive address data that the host controller respectively assigns to the infrared temperature sensors.
Claims 2-19 are allowable for reasons of dependency.
The closest art of record teaches the following;
With regards to claim 1, Brown et al. (US 2017/0122802) discloses a multi-sensor device (Abstract; Fig. 1 and 5), comprising: 
a substrate (Fig. 1; 102; housing)([0051][0060]; Fig. 5 and 6B; electrical substrate 500); 
a cover ([0033]; Fig. 1; cover housing 106), disposed on the substrate 102, cooperating with the substrate to define a receiving space [0033], and including a window (diffuser; 104); 
an infrared sensing chip ([0035][0037]; 115A, 115B), disposed on the substrate inside the receiving space, electrically connected with the substrate [0035][0053], and including at least one first thermopile sensing element ([0037]; 115A) and a second thermopile sensing element ([0037]; 115B), wherein the first thermopile sensing element 115A is corresponding to the window of the cover [0033][0060] and receives a first infrared light beam from exterior to generate a first sensation signal [0035][0060]; 
the second thermopile sensing element 115B is corresponding to the receives a second infrared light beam radiated by the shield member to generate a second sensation signal [0035][0060]; 
 an ambient temperature sensor ([0060]; 550), detecting an ambient temperature to generate an ambient temperature sensation signal [0032]; and 
a signal processor ([0045]; digital signal processor).
	Brown does not disclose; 
a shield member;
a second thermopile sensing element corresponding to the shield member of the cover;
an infrared filter plate allowing the first infrared light beam having a specific range of optical wavelengths to pass;
a signal processor, electrically connected with the first thermopile sensing element, the second thermopile sensing element and the ambient temperature sensor to process the first sensation signal, the second sensation signal and the ambient temperature sensation signal, wherein the signal processor includes: 
a first communication port, being a bus architecture, wherein a host controller selectively performs multicasting communication or unicasting communication with the infrared temperature sensor through the first communication port; and 
a second communication port, cascading a plurality of the infrared temperature sensors to the host controller to enable the plurality of the infrared temperature sensors to receive address data that the host controller respectively assigns to the infrared temperature sensors.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUGH H MAUPIN whose telephone number is (571)270-1495. The examiner can normally be reached M-F 7:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about https://iq.ip.com/discoverfiling in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUGH MAUPIN/           Primary Examiner, Art Unit 2884